Title: From Thomas Jefferson to Martha Jefferson Randolph, 2 February 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Feb. 2. 1791.

I have this moment recieved yours of January 16. and answer it by the first post. It is indeed an interesting letter to me as it gives me details which I am sure will contribute to your happiness, my first wish. Nothing is so engaging as the little domestic cares into which you appear to be entering, and as to reading it is useful for only filling up the chinks of more useful and healthy occupations. I am sincerely sorry that the mattrasses cannot yet be forwarded. But the state of the river here forbids it, and while it is incertain whether it will be found open or shut no vessels come here from Virginia. They shall go by the first possible opportunity. Whenever your letter to Bruny comes I will accompany it with the seeds: but you must inform me at the same time what kind of seeds to send her.—Congress will certainly rise the 1st. of March, when you will again have Colo. Munroe and Mrs. Monroe in your neighborhood. I write to you out of turn, and believe I must adopt the rule of only writing when I am written to, in hopes that may provoke more frequent letters. Mr. Randolph’s letter of Dec. 27. and your’s now acknowledged are all I have recieved from Monticello since I left it. Give my best affections to him and Poll, and be assured my dear daughter of the sincere love of Yours affectionately,

Th: Jefferson

